Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 1 of 10

 

 

 

Oklahoma University Medical Center
700 NE 13" Street
Oklahoma City, OK 73104

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: Brandon Hale 4/16/2021
UNITED STATES DISTRICT COURT
for the paces 1
meres HL OY ras ea
WESTERN DISTRICT OF POREAHOMA }
In the Matter of the Search of ) APR 16 2021
(Briefly describe the property to be search ) ERK
Or identify the person by name and address) ) RMELITA REEDER SHINN, ee LA.
PROPERTY KNOWN AS: ) ue, piBT, COU , WESTERN ea” OTY
Blood drawn from: ) BY.
Devin Wayne Fuller ) IM
DOB: XX/XX/1999; ) Case No: = Z(- 2 74- & ?
IN THE POSSESSION OF: )
)
)
)

APPLICATION FOR SEARCH WARRANT

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed. R. Crim.P.41(c) is (check one or more):
] evidence of the crime;
L] contraband, fruits of crime, or other items illegally possessed;
LJ property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1112 Manslaughter
18 U.S.C. § 1151, and 1152 Indian Country Violations

The application is based on these facts:

See attached Affidavit of Special Agent Orlando A. Brown II, Federal Bureau of Investigation, which is incorporated by
reference herein.

Continued on the attached sheet(s).

CJ Delayed notice of days (give exact ending date if more than 30 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s).

—_—
oe omplicant's signature
ORLANDO A. BROWN II
Special Agent

Federal Bureau of Investigation
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 2 of 10

Sworn to before me and signed in my presence. Att 1
Date: 4 / b / Z/ Db,

Judge's signature

GARY M. CORCELL U.S. Magistrate Judge

Printed name and title

City and State: Oklahoma City, Oklahoma

   
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 3 of 10

ATTACHMENT A
DESCRIPTION OF THE PROPERTY TO BE SEARCHED

The property to be searched is the blood drawn from DEVIN WAYNE FULLER born on
XX/XX/1999. The property is currently at the Oklahoma University Medical Center located at 700
NE 13% Street, Oklahoma City, OK, 73104.
"Case 5:21-mj-00244-P Document 1 Filed 04/16/21 Page 4 of 10

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEIZED

1. Blood of DEVIN FULLER born on XX/XX/1999 to be tested for intoxicating substances,
which constitute evidence of violations of Title 18, United States Code, Sections 1151,
1153, and 1112.
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 5 of 10

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Special Agent Orlando A. Brown II, being duly sworn, depose and say:
INTRODUCTION AND BACKGROUND

1. I, Orlando A. Brown II, am a Special Agent with the Federal Bureau of
Investigation (FBI) and have been since 2015. I am currently assigned to the Oklahoma City
Division. I am a federal law enforcement officer within the meaning of Federal Rule of Criminal
Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and
duly authorized by the Attorney General to request a search warrant and make arrests. Since joining
the FBI, I have investigated violations of federal law, including unlawful distribution of narcotics
in violation of 21 U.S.C. §§ 841(a)(1) and 846, federal violations concerning child pornography
and the sexual exploitation of children, and investigations of Indian Country violations under Title
18, United States Code, Sections 1151, 1152, and 1153. Further, as a federal agent, I am
authorized to investigate violations of laws of the United States and to execute warrants issued
under the authority of the United States.

2. I make this affidavit in support of an application for a search warrant to search the
blood drawn from Devin Wayne FULLER (DOB: XX/XX/1999), an enrolled member of the
Choctaw Nation of Oklahoma. The above-described property may be found and is now being kept
in Oklahoma City, Oklahoma, at the Oklahoma University Medical Center.

3. The facts presented in this affidavit are not a complete recitation of all the facts
known to law enforcement, rather the affidavit is solely offered to establish probable cause to
believe there is evidence of violations of Title 18, United States Code, Sections 1151, 1153, and
1112.

PROBABLE CAUSE

4, On Wednesday, March 31, 2021, at approximately 10:31 P.M., Oklahoma Highway
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 6 of 10

Patrol Lieutenant Brad DANSBY responded to a single-vehicle collision on State Highway (S.H.)
37 just north of State Highway 8, in McCurtain, Oklahoma.

5. The location is within the Eastern District of Oklahoma. The facts and
circumstances occurred within the special maritime and territorial jurisdiction of the United States
and in Indian Country, to wit the Choctaw Nation Reservation.

6. Preliminary scene investigation revealed that a black, four-door Buick Century was
traveling northbound on S.H. 37. The Buick departed the road on the left, striking a few trees. The
vehicle was occupied by two people, Devin Wayne FULLER, born on XX/XX/1999, and Hayden
Charles HALE born on XX/XX/2000. HALE was located on the passenger’s side of the vehicle.
FULLER was located outside the vehicle when first responders arrived. FULLER was wearing
one light-colored gray shoe on his left foot. The matching right shoe was located on the driver’s
side floorboard of the vehicle.

7. HALE was pronounced dead on scene by McCurtain County Emergency Medical
Services (EMS). EMS transported FULLER to the Idabel airport, where he was flown to Oklahoma
University Medical Center in Oklahoma City for treatment. During the course of FULLER’s
treatment, blood was collected from FULLER and stored at the University Medical Center.

8. After photographing the crime scene, Lieutenant DANSBY identified the vehicle
FULLER was operating as a black, four-door 1998 Buick Century with Oklahoma tag number
EZG427 and vehicle identification number 2G4W Y52M8W 1400817. The vehicle was transported
from the scene to the McCurtain County Sheriff's Department indoor storage located in Idabel,
Oklahoma.

9. The Buick had drug paraphernalia and two rifles in plain view. DANSBY observed
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 7 of 10

and photographed a set of digital scales, glass pipes, and cash ($595.00 in a wallet with FULLER’s
identification). The wallet and cash were located in FULLER’s front pocket by the first officer on
the scene in an effort to obtain identification. The Buick front airbags deployed, and the
speedometer was locked above 120 MPH. The vehicle had a strong odor of drugs and alcohol.

10. Based on Lieutenant DANSBY’s observations of the scene, i.e. the strong odor of
drugs and alcohol emanating from the vehicle, the paraphernalia in plain view, and the high speed,
single vehicle collision, as well as my training and experience, I have reason to believe that there
will be evidence of intoxication found in FULLER’s blood.

11. Lieutenant DANSBY spoke via phone call to an Oklahoma University Medical
Center Lab Shift Supervisor. The Lab Shift Supervisor stated that unused blood from FULLER
would be held and stored at the Medical Center until the government could secure a search warrant.

CONCLUSION

12. Based upon the above information, I believe that probable cause exists to believe
there has been a violation of Title 18, United States Code, Sections 1112, 1151, and 1152, and
that there is probable cause to believe that the blood previously drawn from Devin Wayne
FULLER (DOB: XX/XX/1999), an enrolled member of the Choctaw Nation, described in
Attachment A, contains those items set out in Attachment B.

13. In consideration of the foregoing, I respectfully request that this Court issue a
search warrant for the blood drawn from Devin Wayne FULLER (DOB: XX/XX/1999), which is
described in Attachment A, authorizing the search of the aforementioned property for the items

described in Attachment B.
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 8 of 10

 

E0-AD 2

Orlando A. Browh_ILSpécial Agent
Federal Bureau of Investigation

Subscribed and swom before me this / 4e day of April, 2021.

 

UNITED STATES MAGISTRATE JUDGE
Case 5:21-mj-00244-P Document1 Filed 04/16/21 Page 9 of 10

ATTACHMENT A
DESCRIPTION OF THE PROPERTY TO BE SEARCHED

The property to be searched is the blood drawn from DEVIN WAYNE FULLER born on
XX/XX/1999. The property is currently at the Oklahoma University Medical Center located at 700
NE 13" Street, Oklahoma City, OK, 73104.
Case 5:21-mj-00244-P Document 1 Filed 04/16/21 Page 10 of 10

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEIZED

1. Blood of DEVIN FULLER born on XX/XX/1999 to be tested for intoxicating substances,
which constitute evidence of violations of Title 18, United States Code, Sections 1151,
1153, and 1112.
